DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending in U.S. Patent Application No. 17/184,616 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 8 and 10-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, line 7, recites the limitation in part, “a computing module connected to the image collector and the output module,”.  There is insufficient antecedent basis for this limitation, ‘the output module’ in the claim.  For the purposes of compact prosecution the limitation in question is read such that ‘the’ is replaced with ‘an’, establishing the required basis therein.  Applicant may consider similar/corresponding amendment to ‘an output module’ of claim 10 line 10, to read ‘the output module’, referencing that established in a corrected/amended line 7.
Claims 11-16 are the dependent claims inheriting and failing to cure the deficiencies identified above for the case of claim 10, and are rejected accordingly.
Claim 8 (and corresponding claim 15), lines 5-7, recite(s) the language in part “obtaining a relative displacement between a position... and a position ... in the first initial image which has been processed”.  The limitation in question is unclear with regards to whether the language ‘which has been processed’ (and basis for a corresponding processed image accordingly) refers to that processing of claim 1 (and a corresponding basis inherently established in said processing – for e.g. a new/transformed version of said first initial image) or alternative processing, and for the former, how such a processing would have produced the claimed displacement, as the claimed processing of claim 1 doesn’t necessarily produce an altered/transformed version of said first initial image.  That is to say, ‘the first initial image which has been processed’ appears to not actually be that first initial image but e.g. a subsequently acquired image and/or said first initial image altered/transformed by means of processing potentially not claimed explicitly and referenceable accordingly.  In other words, the limitation in question potentially concerns the same image, the same reference point, with the only difference being that the processing to obtain the first interlayer relative displacement vector has somehow produced a relative displacement between the processed and unprocessed versions of the same image – however the processing claimed fails to disclose/require any changes/transformation(s) to said image itself.  It may be the case with a sufficiently broad interpretation of the ‘processing’ of claim 1, that a new version of the first initial image is produced, however this is not necessarily reflected in the claims.  With reference to Applicant’s Specification, Examiner understands the relative displacement of claim 8 to likely refer to P1_total of [0042] – however claim 8 also requires “subtracting the relative displacement vector from a rotation displacement vector” – which appears to differ from Formula A wherein P1_rotation is subtracted from P1_total.  In view of these considerations, Examiner understands the language of claim(s) 8/15 as a whole to potentially benefit from clarifying remarks/amendment identifying what processing explicitly claimed serves to produce the image(s) from which P1_total is/can be derived/obtained (or alternatively which image(s) are used in the obtaining of said relative displacement vector), and closer review for the purposes of Applicant verifying that the subtracting limitation reads as intended (relative from rotation vs. rotation from relative).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, ‘____ module’ that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a computing module’ in claims 10-16.  Examiner understands the term ‘output’ to potentially/reasonably serve as a structural modifier limiting that ‘output module’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


35 USC § 101 – Positive Note
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 do not warrant rejection under 35 USC 101, as analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds along the ‘NO’ path at Prong 1 of Revised Step 2A, and results in a final determination that the claims in question are directed to eligible subject matter under 35 USC § 101.   
The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  For the case of e.g. claim 1, it may be argued that those image generation/acquisition limitation(s) and warning system control limitation constitute the addition of ‘insignificant extra-solution activity’ – see MPEP 2106.05(g).  Regarding Prong 1 of 2A the question then becomes whether “process[ing] the first initial image and the first image stream to obtain a first interlayer relative displacement vector between the first floor and the second floor” constitutes a judicial exception – more specifically an abstract idea drawn to any of (a)-(c) but most pertinently group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’.  Examiner notes that, this argument may only be asserted under an inappropriate interpretation that the ‘interlayer relative displacement vector’ is simply a displacement vector in the broadest sense – e.g. P of Applicant’s disclosure [0040], [0046] (see also Fig. 2B-C), involving only those minimum requirements associated with a vector in general, namely a magnitude and direction.  However with reference to Applicant’s Specification [0041-0044] and Formula A, P1_translation is not appropriately interpreted as equivalent to P alone, and instead P has been transformed (and in such a manner excluded from being practically performed in the mind) to finally produce that interlayer relative displacement vector P1_translation.  In other words, a human user/operator may mentally evaluate two images, and readily discern that a reference point has been shifted/displaced a magnitude/amount of pixels in a rough/approximate direction, however the claim limitation in question requires more, as the ‘interlayer’ relative displacement vector as claimed involves at least one or more transformations to such a vector in the broadest sense, to include at least a coordinate conversion performed on e.g. P and potentially in conjunction with a consideration/ compensation for rotational effect.  Furthermore, such a transformation serves as an improvement resulting in a more accurate final measurement as disclosed in e.g. [0047].  In view of the abovementioned considerations, Examiner understands none of the limitations discussed as falling under grouping (c) and the claims as a whole directed to eligible subject matter accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 6, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN109035343A), (reference made to pages 1-12 (Google and WIPO Machine Translations) and 22-44 (figures) of the copy attached/provided – hereinafter ‘Chen’), in view of JAW et al. (US 2013/0155223).

As to claim 1, Chen discloses an earthquake monitoring system (page 2 Summary “floor relative displacement measurement based on monitoring camera”, page 3 “Layer relative displacement measurement method, can complete all operations in remote computer monitoring client, can be efficiently and in real time to monitoring picture”), comprising:
a first monitor (monitoring camera capturing calibration, reference/initial, and subsequent monitoring frames, see e.g. page 22 Figures 1-2, page 7 ‘surveillance camera’) configured to photograph at least one reference point disposed on a first floor slab of a building (feature/characteristic point(s) extracted in S5, e.g. Figures 3a-c, Fig. 7a, Fig. 8b, extracted via SIFT and corner extraction algorithm(s), page 7 “wherein in the step S2, the feature points are preset feature points at splicing positions of existing floor tiles”, page 9 “the feature points are preset feature points at splicing positions of existing floor tiles”) to generate a first initial image (any of those calibration images and/or monitoring images serving as a reference/initial image relative to one or more subsequently acquired monitoring images, page 9 Step 1 calibration image) and a first image stream (Fig. 1, stream/sequence of monitoring images, page 9 “Step 3: collecting a measurement video for relative displacement measurement”), wherein the first monitor is disposed on a second floor slab of the building (page 7 “wherein in the step S2, the feature points are preset feature points at splicing positions of existing floor tiles”, in view of manner in which a ‘second’ floor slab may correspond to either of an actual floor and/or ceiling that is part of a floor of a next story/level disposed above a first); and
a computer system (page 3 remote computer) configured to process the first initial image and the first image stream to obtain a first interlayer relative displacement vector between the first floor and the second floor (page 1 Abstract “The pixel coordinate that same characteristic point is obtained in consecutive frame is poor, pixel coordinate difference is converted to world coordinates, and carry out relative displacement calculating, according to RANSAC rejecting abnormalities data, completes floor relative displacement measurement”, page 3 “By obtaining the pixel coordinate of matching characteristic point, the world coordinates of two characteristic points is calculated, utilizes range formula Obtain displacement result”, translation vector and finally determined displacement page 10/44 with reference to step S6 “ZC is the Z coordinate of the point in the camera coordinate system, [U/V1] T is the coordinate of the feature point in the image coordinate system, F/X, F/Y are focal lengths, U0, V0 are coordinates of the master point, R is a rotation matrix of 3*3, and T is a translation vector of 3 * 1. [X W Y W Z W 1] T is a coordinate of a point in a world coordinate system ... and obtaining a displacement result by using the distance formula”, Fig. 11, page 3 “Figure 11 is relative displacement calculated result figure”, Figures 13a-b, page 9 “Step 5: extracting feature points of each image, and matching feature points of adjacent image frames to realize feature point tracking; Step 6: obtaining pixel coordinate differences of the same feature point in adjacent frames, converting the pixel coordinate difference into world coordinates, performing relative displacement calculation, removing abnormal data according to RANSAC, and completing floor relative displacement measurement”, page 10, pages 17 and 19 Equations of [0022], [0025], and [0063]), and 
Chen fails to explicitly disclose the control of a warning system to output a warning signal according to the first interlayer relative displacement vector.
Jaw teaches/suggests a warning method and device comprising control of a warning system to output a warning signal according to a met/exceeded threshold displacement (Abs “processing unit is coupled to the image capturing unit for analyzing a position of the light spot in each of the images, computing an overall displacement of the light spot according to the positions in the respective images, determining whether the overall displacement is greater than a predetermined safe value, and generating a warning output when the overall displacement is greater than the predetermined safe value”, Fig. 3 S40-S50, [0009], [0014-0015], [0037-0039], [0045]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Chen to further comprise control of a warning system to output a warning signal according to the first interlayer relative displacement vector therein, as taught/suggested by Jaw, the motivation as similarly taught/suggested therein, such an image displacement based warning signal may serve to alert occupants/personnel of potential structural health issues and/or automatically generate requests for assistance/alternative protective/remedial measures.

As to claim 2, Chen in view of Jaw teaches/suggests the system of claim 1.
Chen in view of Jaw further teaches/suggests the system wherein the first initial image is a first reference image photographed when the first monitor is not affected by an earthquake, wherein the first image stream is a plurality of first photos continuously extracted by the first monitor during the earthquake (by consequence of the system/method of Chen implemented generally and for the purposes of structural health monitoring before and during natural disasters such as earthquake/seismic activity, as disclosed therein Chen page 2 “Such as the floor relative displacement surveyed, the safety management that can be used for building, guiding plan design, detection vibration for Destructive assessment after the destruction situation of floor structure and earthquake” and additionally taught/suggested in Jaw e.g. [0005]).

As to claim 3, Chen in view of Jaw teaches/suggests the system of claim 2.
Chen in view of Jaw further teaches/suggests the system wherein the computer system is configured to compare one of the plurality of first photos with the first initial image to identify a displacement of the reference point, and configured to obtain the first interlayer relative displacement vector based on the displacement of the reference point (Chen S5-S6, matching of characteristic points/features page 4/44, page 11 “After the feature points are matched, a displacement condition may be obtained according to the position information of the two image feature points” – see also Jaw Figures 4 and 9, [0034-0037]).

As to claim 4, Chen in view of Jaw teaches/suggests the system of claim 1.
Chen in view of Jaw further teaches/suggests the system wherein the computer system is configured to calculate a relative displacement of the first monitor and the reference point according to the first interlayer relative displacement vector (Chen calibration verification and monitoring/surveillance camera angle determination(s) therein in view of motion targets with known motion amplitudes, see page 11, black marker fixed to ceiling fan, and relative displacement determinations between calibration angle adjustments – in other words Chen additionally teaches/suggests the manner in which the first interlayer relative displacement vector may be used to determine a change in an ‘angle of monitoring’ – which is additionally disclosed as adjustable by remote operation in Chen (step 1), Figures 3a-3c, much the way said angle is changed over the course of calibration and to more accurately detect the first interlayer relative displacement vector).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Chen in view of Jaw such that the computer system is configured to calculate a relative displacement of the first monitor and the reference point according to the first interlayer relative displacement vector, as taught/suggested by Chen, the motivation as similarly taught/suggested therein that such a relative displacement may readily serve as an alternative displacement indicating earthquake occurrence, complimenting and/or validating an occurrence detection based on the first interlayer relative displacement vector alone, facilitating the issuance of a more accurate warning/signal and characterized by a reasonable expectation of success.

As to claim 6, this claim is the method claim corresponding to the system of claim 1 and is rejected accordingly.

As to claim 9, this claim is the method claim corresponding to the system of claim 4 and is rejected accordingly.  Regarding that controlling limitation of claim 9, modification/motivation as presented above for the case of claims 1 and 4, similarly applies – as both the relative displacement corresponding to an angle of monitoring as well as the interlayer relative displacement vector – constitute displacements that may generally serve to indicate the presence/occurrence of undesired/dangerous structural health conditions occurring in response to e.g. earthquake/seismic activity.

As to claim 10, this claim is a system claim corresponding to the system of claim 1, additionally requiring that ‘image collector configured to receive’ that/those image(s)/stream as claimed with those computing and output module limitations serving as structural alternatives to that/those computer and output systems of claim 1, and is rejected accordingly in view of corresponding disclosure of Chen in view of Jaw as identified for the case of claim 1 above.  Chen discloses that computer analyzing/processing acquired images/frames as located remotely from surveillance/monitoring camera(s), and implicitly discloses an image collector (as distinguished from a first monitor/camera) accordingly.

As to claims 11-13 and 16, these claims are the alternative system claims corresponding to system claims 2-4 and 9 respectively, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 5, 7-8 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Regarding the limitations of claim 5/7/14 in particular, under potentially permissible/broad interpretations wherein a plurality of reference points as illustrated in Figures 3a-3c correspond to those first, second and third reference points and highest pixel coordinates are simply those corresponding to reference/characteristic points/features (as opposed to e.g. calibration checkerboard/marker features/points), Chen fails to disclose those convolution and dot product operations on grayscale image ROIs and neural network training as required by the claim(s).  While Examiner understands such a grayscale conversion to be an obvious/routine pre-processing step, an alternative calibration method/steps involving such a neural network training as required by the claim(s) is not understood to be an obvious modification to the disclosure of e.g. Chen in view of Jaw.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669